Citation Nr: 0946079	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to higher evaluations for posttraumatic 
stress disorder (PTSD), initially evaluated as 30 percent 
disabling from July 5, 2005 and 50 percent disabling from 
October 3, 2008.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The Veteran appeared 
for a video conference hearing in September 2007.

The Board remanded this case in May 2008.  In November 2008, 
the rating for the Veteran's PTSD was increased to 50 percent 
as of October 3, 2008.  The Veteran perfected an appeal as to 
this effective date and, in a Substantive Appeal received in 
November 2009, requested a Travel Board hearing on this 
issue.

The Board finds, however, that the effective date issue is 
already contemplated in the staged rating stemming from the 
initial appeal.  Moreover, as noted below, a 50 percent 
evaluation is being effectuated as of the initial service 
connection effective date of July 5, 2005; accordingly, there 
is no pending controversy as to the effective date for which 
an additional Board hearing would be warranted.  Rather, the 
Veteran is being granted the benefit contemplated in the 
November 2009 Substantive Appeal.  The Board will thus 
address this case at the present time.

The issue of entitlement to TDIU, for reasons described in 
greater detail below, is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Between July 5, 2005 and June 12, 2008, the Veteran's 
PTSD was productive of significant, but less than severe, 
impairment, with no indication of suicidal or homicidal 
ideation.

2.  Evidence dated beginning on June 13, 2008 reflects that 
the Veteran's PTSD has increased in severity but is not 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD for the 
period from July 5, 2005 to June 12, 2008 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a 70 percent evaluation for PTSD for the 
period beginning on June 13, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2005, prior 
to the date of the issuance of the appealed rating decision.  
As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).  Also, in August 2008, the Veteran was notified that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This course of corrective action fulfills VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded multiple VA examinations that were fully adequate 
for the purposes of determining the symptoms and severity of 
his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

Preliminarily, the Board finds that the current 50 percent 
evaluation for PTSD should be effectuated as of the initial 
service connection date of July 5, 2005.  The Board finds 
that records from that month show Global Assessment of 
Functioning (GAF) scores of 45, which, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), are indicative 
of serious symptoms.  This is a level of disability that 
would not be adequately contemplated by a 30 percent 
evaluation; rather, a 50 percent evaluation is more 
appropriate.

The Board also finds that the Veteran's PTSD symptomatology 
has subsequently increased, with the question being of the 
date that such increase became manifest.  The evidence of 
record dated prior to June 13, 2008, indicates no symptoms 
listed in the criteria for a 70 percent evaluation, and the 
report of the Veteran's January 2006 VA psychiatric 
examination indicates that the Veteran's symptoms were 
responding well to medication and in fact warranted a GAF 
score of 53, signifying moderate symptoms.  In terms of the 
earlier GAF scores of 45, the Board notes that, when 
evaluating a mental disorder, VA shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Here, the 
GAF scores of 45 were not accompanied by any suggestion of 
unemployability and appear to have been relatively transient, 
as reflected by the January 2006 VA examination report (with 
the examiner having reviewed the claims file, including those 
reports, in conjunction with the examination).  Such scores 
accordingly do not provide a basis for an evaluation in 
excess of 50 percent.

A VA treatment record from June 13, 2008, however, indicates 
a worsening in the Veteran's condition.  He did not have 
suicidal or homicidal ideation, but he was noted to have a 
deterioration in mood since stopping Citalopram and was 
assigned a GAF score of 41.  While the treatment provider 
indicated an objective of a remission of depression, the 
report of the Veteran's October 2008 VA examination in fact 
indicates that the Veteran now had severe PTSD, with symptoms 
having worsened slightly since the 2006 examination.  A GAF 
score of 48 was assigned as well.  The combination of these 
two reports indicates that the Veteran's level of 
occupational and social impairment is now consistent with 
that contemplated by a 70 percent evaluation, and such an 
evaluation is warranted as of June 13, 2008.

The final question for the Board is whether a 100 percent 
evaluation is warranted.  The October 2008 VA examination 
report indicates that the Veteran had significant impairment 
of social functioning, but the Veteran's symptoms, while 
likely making many forms of employment difficulty, would not 
rule out all forms of employment.  An undated VA treatment 
record (printed out in April 2009) reflects that the Veteran 
"has been unemployed for the past two years and states that 
he had intended to work 2-3 more years, but unlikely that he 
will be able to return to work."  However, the psychologist 
who conducted the Veteran's June 2009 VA examination did not 
find evidence that PTSD symptoms, in and of themselves, 
precluded employment.  The Veteran did report some social 
isolation, but the examiner found no communication impairment 
and concluded that the evidence did not show that PTSD 
symptoms precluded activities of daily living.  

In summary, the Board finds that the evidence from the period 
beginning on June 13, 2008 does not establish total 
occupational and social impairment, and the remaining 
symptoms listed in the criteria for a 100 percent evaluation 
are not manifest.  Accordingly, the Board finds no basis for 
such an evaluation; rather, the 70 percent evaluation is 
appropriate.

In this case, the Veteran has submitted no evidence showing 
that his PTSD has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Overall, the evidence supports a 50 percent evaluation for 
PTSD for the period from July 5, 2005 to June 12, 2008 and a 
70 percent evaluation for the period beginning on June 13, 
2008.  To this extent, the appeal is granted.


ORDER

A 50 percent evaluation for PTSD for the period from July 5, 
2005 to June 12, 2008 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 70 percent evaluation for PTSD for the period beginning on 
June 13, 2008 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




REMAND

The Board is aware of the  recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 
2009).  In this case, the Court found that a claim for a 
total disability rating based upon unemployability (TDIU) was 
part of the determination of an underlying increased rating 
claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) for the notion that a TDIU claim is raised once a 
Veteran submits evidence of a medical disability; makes a 
claim for the highest rating possible; and submits evidence 
of unemployability.  See 38 C.F.R. § 3.155(a).  In discussing 
the assignment of an effective date for a grant of TDIU, the 
Court further stated that new evidence of unemployability 
"related to the underlying condition" submitted within one 
year of the assignment of an initial rating that is less than 
the maximum sought may constitute new and material evidence 
under 38 C.F.R. § 3.156(b).

In this case, there is no indication that the Veteran is 
seeking anything less than the highest possible rating for 
his PTSD, and he has indicated on multiple occasions that he 
is unemployed.  Moreover, the question of the effect of his 
PTSD on his employment status has been addressed by multiple 
examiners.   

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal.  However, the Veteran has received no notification of 
the evidence needed to substantiate this claim, nor has it 
been adjudicated by the RO to date.  Such action will be 
needed on remand.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding a TDIU 
claim.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The Veteran 
should also be notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, after the completion of any 
additional development deemed necessary, 
the Veteran's claim of entitlement to 
TDIU should be adjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


